



Exhibit 10.5.4
RESTRICTED STOCK UNIT AWARD AGREEMENT
CONN’S, INC.
2016 OMNIBUS INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between CONN’S, INC., a Delaware corporation (the “Company”), and
                     (“Recipient”) as of                     , pursuant to the
Company’s 2016 Omnibus Incentive Plan (the “Plan”), which is incorporated by
reference herein in its entirety.
RECITALS
The Committee, acting on behalf of the Company, wishes to grant Recipient the
number of Restricted Stock Units (“RSUs”) set forth in Exhibit “A”, on the terms
and subject to the conditions set forth in Exhibit “A”, below and in the Plan.
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement will have the meaning assigned to them in the Plan.
AGREEMENT
It is hereby agreed as follows:
1.Award of Restricted Stock Units. The Company hereby grants to Recipient,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs, effective as of                      (the “Date of Grant”).
Each RSU represents the unfunded, unsecured right to receive one share of the
Company’s $0.01 par value common stock, subject to the terms and conditions set
forth in the Plan, in Exhibit “A” and in this Agreement. The shares of stock
that are issuable upon vesting of the RSUs granted to Recipient pursuant to this
Agreement are referred to in this Agreement as the “Shares”.
2.    Vesting.
2.1    Except as otherwise provided in the Plan or in Section 2.2, the RSUs will
vest as described in Exhibit “A”.
2.2    In addition to the vesting provisions contained in Section 2.1 above, the
RSUs will automatically and immediately vest in full if Recipient’s employment
with the Company is terminated within a period of six months following a Change
in Control (i) by the Company for a reason other than Cause, as defined in the
Plan, or (ii) by Recipient for Good Reason, as defined below.


 
 
 




--------------------------------------------------------------------------------





2.3    For purposes of this Agreement, “Good Reason” shall have the meaning, and
be subject to the terms and conditions, as set forth in the severance agreement
between the Company and the Recipient or the severance plan in which the
Recipient is eligible to participate, as applicable.
3.    Delivery upon Vesting.
3.1    Subject to Section 3.3, within thirty (30) days following vesting of an
RSU, the Company or, at the Company’s instruction, its authorized
representative, will deliver to Recipient the underlying Share. Unless otherwise
determined by the Committee, delivery of Shares pursuant to this Agreement may
be accomplished in any manner that the Company or its authorized representatives
deem appropriate including, without limitation, electronic registration,
book-entry registration or issuance of a stock certificate or certificates in
the name of Recipient.
3.2    The delivery of Shares is net shares after any applicable withholding
taxes in accordance with Section 12 of the Plan.
3.3    This Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. In the event the terms
of this Agreement would subject Recipient to taxes or penalties under Section
409A of the Code (“409A Penalties”), the Company and Recipient shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. To the extent any amounts under this Agreement are payable by
reference to Recipient’s “termination of employment,” such term shall be deemed
to refer to Recipient’s “separation from service,” within the meaning of Section
409A of the Code. Notwithstanding any other provision in this Agreement, if
Recipient is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Recipient’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Recipient’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Recipient’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Recipient’s death.
4.    Effect of Termination of Employment or Other Service. If Recipient’s
employment or other service with the Company terminates, the effect of the
termination on Recipient’s RSUs under this Agreement will be as set forth in
Section 11 of the Plan. 
5.    Restrictions on Transfer of RSUs. The RSUs will not be transferable,
either voluntarily or by operation of law, except as provided in Section 14.3 of
the Plan.
6.    Rights as a Stockholder. Except as set forth in the Plan, neither
Recipient nor any person claiming under or through Recipient shall be, or have
any of the rights or privileges of, a


 
2
 




--------------------------------------------------------------------------------





stockholder of the Company in respect of a Share issuable pursuant to this Award
unless and until such Share shall have been delivered.
7.    No Right to Employment. Nothing contained in this Agreement obligates the
Company to employ or have another relationship with Recipient for any period or
interfere in any way with the right of the Company to reduce Recipient’s
compensation or to terminate the employment of or relationship with Recipient at
any time.
8.    Clawback. Any portion of the payments, equity grants, equity vesting,
including those under the Plan and under this Agreement, as well as any other
equity payments which Recipient receives pursuant to a Company plan or other
arrangement, shall be subject to recoupment and clawback in the event of
Recipient’s termination for cause or violation of Plan terms, and to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, any Securities and Exchange Commission rule, and
any implementing rules and regulations thereunder, or as required by law.
Recipient agrees to fully cooperate with Company in assuring compliance with
such policies and provisions of applicable law.
9.    Miscellaneous.
9.1    Binding Effect, Successors. This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
9.2    Further Acts. Each party will perform any further acts and execute and
deliver any documents which may be necessary to carry out the provisions of this
Agreement and to comply with applicable law.
9.3    Amendment. This Agreement may be amended at any time by the written
agreement of the Company and Recipient.
9.4    Choice of Law and Severability. This Agreement shall be construed,
enforced and governed by the laws of the State of Delaware. The invalidity of
any provision of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect.
9.5    Notices. All notices and demands to Recipient or the Company may be given
to them at the following addresses:
If to Recipient:
____________________________________

                            
                            
Electronic Mail:                 


If to Company:
Conn’s, Inc.

Attn: Office of General Counsel
4055 Technology Forest Blvd., Ste. 210


 
3
 




--------------------------------------------------------------------------------





The Woodlands, TX 77381
Electronic Mail: generalcounsel@conns.com


The parties may designate in writing from time to time such other place or
places that notices and demands may be given.
9.6    Entire Agreement. This Agreement, as governed by and interpreted in
accordance with the Plan, and the Plan constitute the entire agreement between
the parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
9.7    Grant Subject to Terms of Plan and this Agreement. Recipient acknowledges
and agrees that the grant of the RSUs is made pursuant to and governed by the
terms of the Plan and this Agreement. Recipient, by execution of this Agreement,
acknowledges having received a copy of the Plan. The provisions of this
Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan. In
the case of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan will control.


[Signature Page Follows]




 
4
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
CONN’S, INC.,
a Delaware corporation
By: _______________________________________
Name:                                
Tile:                                


RECIPIENT
__________________________________________
    






 
5
 




--------------------------------------------------------------------------------






EXHIBIT “A”


[Name of recipient]


Restricted Stock Units (“RSUs”)


Awarded by the Compensation Committee effective                     


1.    Number of RSUs:                     


Number of Shares Granted
Number of Shares Contingent On Shareholder Approval
[____]
[____]





2.     Timing of Vesting


Subject to the terms of the Agreement to which this Exhibit “A” is attached, the
RSUs will vest in three equal installments over a three-year period, the first
installment vesting on the first anniversary of the Date of Grant; the second
installment vesting on the second anniversary of the Date of Grant; and the
third installment vesting on the third anniversary of the Date of Grant, in each
case contingent on the Recipient’s continued employment through the applicable
vesting date, except as otherwise provided in the Agreement.


Date of Vesting
Number of Shares Vesting
[____]
[____]
[____]
[____]
[____]
[____]



3.    Additional Terms


The number of RSUs granted pursuant to the Agreement and this Exhibit “A” has
been approved by the Committee, with any RSU categorized as “contingent” in Box
1 above being contingent on the approval of a Plan amendment by the stockholders
of the Company at its 2017 annual meeting, which increases both the number of
shares available for awards under the Plan and the annual limit on awards that
may be granted to any one recipient in any tax year of the Company. If the
stockholders of the Company do not approve such amendment, the number of RSUs
granted hereunder shall be reduced by the number of RSUs that are contingent on
shareholder approval, as shown in Box 1, above.










 
 
 


